Citation Nr: 0947525	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Whether new and material evidence had been received to reopen 
the claim of service connection for multiple sclerosis (MS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  

By rating action in August 1997, the RO, in part, denied 
service connection for multiple sclerosis.  The Veteran and 
his representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the RO 
which found that new and material evidence had not been 
received to reopen the claim of service connection for MS.  
In September 2005, the RO reopened and denied the claim on 
the merits.  A hearing at the RO was held in January 2006.  


FINDINGS OF FACT

1.  Service connection for multiple sclerosis was last 
finally denied by an unappealed rating decision by the RO in 
August 1997.  

2.  The additional evidence received since the August 1997 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

3.  Multiple sclerosis was not manifested within seven years 
post-service, and there is no competent evidence of a causal 
connection between the Veteran's MS and military service or 
any incident therein.  


CONCLUSIONS OF LAW

1.  The August 1997 RO decision which denied service 
connection for multiple sclerosis is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been received sufficient to 
reopen the claim of service connection for MS.  38 U.S.C.A. 
§§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2009).  

3.  The Veteran does not have MS due to disease or injury 
which was incurred in or aggravated by service and may not be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§  3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  This must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in November and December 2004, 
and March 2005, were sent by VA to the Veteran in accordance 
with the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the November and 
December 2004 notification letters did not comply fully with 
the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
concerning a reopened claim, this is not prejudicial to the 
Veteran, as he was subsequently provided adequate notice, the 
claim was readjudicated, and a statement of the case (SSOC) 
was promulgated in September 2005.  

The Veteran's service treatment records and all VA and 
private medical records identified by him, including records 
from the Social Security Administration, have been obtained 
and associated with the claims file.  The Veteran also 
testified at a hearing at the RO in January 2006.  

To the extent that the VCAA notice in this case is deemed to 
be deficient under VCAA, based on the communications sent to 
the Veteran and his representative over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case and, based on his contentions 
as well as the communications provided to him by VA, it is 
reasonable to expect that he understands what is needed to 
prevail.  Under the circumstances of this case, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on the merits of his claims, and that VA has 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the 
holdings in Dingess/Hartman, 19 Vet. App. 473 (2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this regard, the Board 
concludes an examination is not needed because there is no 
persuasive evidence of in-service disease or injury or a 
presumptive disease which would support incurrence or 
aggravation and no competent evidence that any claimed 
disability may be related to the Veteran's military service.  



Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
Se 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
494-95 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
multiple sclerosis manifests to a degree of 10 percent or 
more within seven years from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  See 
38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 
(1992).  A chronic disease need not be diagnosed during the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable medical 
and lay evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 
38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 
(1993).  The lapse in time from manifestation to diagnosis 
under 38 C.F.R. § 3.307(c) "is ultimately a question of fact 
for the Board to address."  See Bielby v. Brown, 7 Vet. App. 
260, 266 (1994).  



Finality

Before reaching the merits of the Veteran's claim for MS, the 
Board must first rule on the matter of reopening of the 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for MS was last finally 
denied by the RO in August 1997.  There was no appeal of that 
rating decision, and it became final.  Therefore, the laws 
and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current issue on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the August 1997 rating 
decision which initially denied service connection for MS 
included the Veteran's service treatment records.  The 
service treatment records were negative for any complaints, 
treatment, abnormalities, or diagnosis referable to any 
neurological signs or symptoms associated with MS.  

Service connection for MS was denied by the RO in August 
1997, on the basis that there was no evidence of any signs or 
symptoms of MS in service or within the 7 year presumptive 
period.  The Veteran and his representative were notified of 
the decision and did not appeal.  

The evidence added to the record since the August 1997 rating 
action included private medical reports from 1992 to 1998, 
including some duplicate records from the SSA, VA outpatient 
notes from 2004 to 2006, and letters from a private physician 
dated in November 2004, and May 2005.  

Initially, it should be noted that the evidence received 
subsequent to August 1997, is presumed credible for the 
purposes of reopening the Veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

In this case, the basis for the prior denial of the Veteran's 
claim for MS in August 1997, was that there was no evidence 
of any signs or symptoms of MS in service or within the 
presumptive period.  The information received since that 
decision includes an opinion from a private physician, 
relating the Veteran's current MS to service.  (See May 2005 
letter from Dr. Rose).  The medical opinion is material, as 
it provides additional probative information and relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  Having decided that additional medical 
evidence is new and material, the claim will be reopened 
solely on the basis of this evidence.  

Having determined that the Veteran's claim for MS is 
reopened, the Board must next determine if it will be 
prejudicial to the Veteran if the Board addresses the merits 
of the claim.  As indicated above, the Veteran was notified 
of VA's duty to assist him in obtaining evidence, of what 
evidence was required to sustain his claim, and what evidence 
has already been obtained.  The Veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which had its onset in service or 
within the seven year presumptive period subsequent to 
service, and why the current evidence was insufficient to 
award the benefits sought.  The Veteran's service treatment 
records and all VA and private records medical identified by 
him have been obtained and associated with the claims file.  
Based on a review of the claims file, the Board finds that 
VA's duty to assist and notify the Veteran has been 
completed, and that he will not be prejudiced by the Board 
proceeding to review the issue on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Analysis

As is always the case with MS, absolute certainty as to its 
time of onset is lacking, and a judgment must be made 
retrospectively based on the medical evidence at hand.  In 
the instant case, the treatment records are negative for any 
complaints, treatment, or findings associated with MS during 
service or within seven years of service separation.  
Furthermore, the Veteran specifically denied any history of 
frequent or severe headaches, dizziness or fainting spells, 
eye trouble, leg cramps, foot trouble, loss of memory or 
amnesia, or periods of unconsciousness on a Report of Medical 
History for separation from service in January 1968, and no 
pertinent abnormalities were noted on examination at that 
time.  The service records showed that the Veteran was 
hospitalized for three days in December 1966, for multiple 
lacerations to the left axilla, after he stepped off the side 
of the mess hall steps and fell backwards against a metal 
pole.  At the time, the Veteran denied any history of 
unconsciousness.  

Although the Veteran now contends that his fall in service 
was due to dizziness, and testified at the RO hearing in 
November 2006, that he experienced a blackout just before 
loosing his balance and falling, his current assertions are 
inconsistent with his description made at the time of the 
incident, as well as at the time of his service separation 
examination in 1968.  The Veteran's wife testified that he 
also experienced a burning sensation on the bottom of his 
feet sometime in the early 1970's and that he sought private 
medical treatment.  However, she was unable to recall the 
name of the treating podiatrist or provide any medical 
documentation of the alleged treatment.  

Private medical records showed that the Veteran was first 
seen for right-sided numbness in August 1992, after an injury 
to his right eye while playing with his grandson about a week 
earlier.  Subsequent diagnostic studies revealed organic 
changes in the brain consistent with MS.  The diagnosis on VA 
hospital report in September 1992 was MS.  

In a letter received in May 2005, a private physician opined, 
in essence, that it was at least as likely as not that the 
Veteran's MS was initially manifested in service.  The 
physician indicated that the Veteran reported a severe 
episode of vertigo in service that caused him to fall, and 
that his service treatment records confirmed that the 
incident occurred.  She pointed out that MS can have a slowly 
progressive course without apparent clear symptoms for years, 
and that vertigo was a common and sometimes early symptom of 
MS.  The physician opined that the Veteran's severe vertigo 
in service was the initial manifestation of his later 
diagnosed MS.  

Although the private physician suggested that the exact cause 
of the Veteran's fall in service was not clearly documented, 
the Board finds that the objective evidence of record is to 
the contrary.  As noted above, the service records stated, 
clear and unambiguously, that the Veteran stepped off the 
side of the mess hall steps and "slipped" and fell 
backwards against a metal pole.  Although the Veteran now 
asserts that he blacked out and fell backwards off the step, 
he specifically denied any history of unconsciousness at the 
time of accident.  In this regard, it would seem reasonable 
to expect that if the Veteran experienced "severe" vertigo 
at the time of his fall in service, he would have mentioned 
that at some point during the three days that he was 
hospitalized for his injuries.  The fact that the Veteran now 
claims to have had a "severe" episode of vertigo in 
service, but specifically denied any history of 
unconsciousness, fainting spells or dizziness during service, 
raises serious questions as to his ability to provide 
accurate and reliable information.  

Based on the discussion above, the Board finds that the 
Veteran is not a credible or reliable historian, and that his 
assertions concerning the onset of symptoms of MS in service 
is not supported by any credible or competent evidence.  
Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (it was proper to consider the 
Veteran's entire medical history, including a lengthy period 
of absence of complaints).  

In this case, the Board finds that the private opinion was 
based primarily on the Veteran's self-described history of 
vertigo in service which, as discussed above, is not found to 
be reliable or credible.  In this regard, the Board notes 
that the mere recitation of the Veteran's self-reported lay 
history would not constitute competent medical evidence of 
diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 
406 (1996); see also, Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; see 
also, Miler v. West. 11 Vet. App. 345, 348 (1998), (a bare 
conclusion, even when reached by a health care professional, 
is not probative without a factual predicate in the record.).  
In Bloom v. West, 12 Vet. App. 185, 187 (1999), the Court 
held that a medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  Under the 
circumstances, the Board finds that the private opinion is of 
no probative value.  

While the Veteran contends that he manifested symptoms of MS 
in service, he has not presented any credible or competent 
evidence to support his assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, 
(2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As 
there is no credible evidence of any signs or symptoms of MS 
in service or until more than 34 after service, and no 
credible medical evidence showing a connection between his 
current MS and service, the Board finds no basis for a 
favorable disposition of the Veteran's appeal.  Accordingly, 
the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for multiple sclerosis is denied.  



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


